DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of species according to figure 3, item 78a is acknowledged. That Requirement is withdrawn. Applicant’s election without traverse of species according figure 9 and figure 11 in the reply filed on 3/7/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-33 and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (8,657,121) in view of Peeters et al. (6,511,149).

 	Regarding claim 22, Shinoda teaches an apparatus for selectively depositing a particulate material onto a substrate, comprising: 
a material ejector body (fig. 6, item 1) defining a nozzle (fig. 6, item 181) and a microchannel region (fig. 6, region with item 121) therein; 
a microchannel (fig. 6, item 121) disposed within the microchannel region the microchannel comprising wall structures defining a nozzle profile (see fig. 8, note wall structures 121 defining nozzle 12); 

at least one particulate transport subsystem disposed with the particulate inlet channel (fig. 6, item 33, note that any portion of the particulate flow path could be defined as a “transport subsystem”);
a particulate reservoir communicatively coupled to the particulate inlet channel for delivery of particulate material (col. 10, lines 31-45, note that there must be a reservoir to provide sample particulate to inlet 15); 
a propellant source communicatively coupled to the nozzle (col. 10, lines 31-45, note that there must be a propellant source connected to sheath inlet 14); 
the particulate inlet channel disposed relative to the propellant source and within the nozzle such that propellant provided by the propellant source may flow substantially uniformly past the particulate inlet channel within the first and second flow regions (see fig. 6, note particulate is discharged by end of channel 16 to be uniformly surrounded by sheath fluid in nozzle area 181); 
wherein particulate material may be provided by the particulate reservoir to the particulate inlet channel (see fig. 6), the particulate material transported by propellant flowing substantially uniformly past the particulate inlet channel within the first and second flow regions (see fig. 6), and carried by the propellant to exit the material ejector body through the microchannel region toward the substrate (see figs. 6 and 9),

Shinoda does not teach wherein the particulate transport subsystem is electrostatic. Peeters teaches this (Peeters, col. 3, lines 28-35). It would have been obvious to one of ordinary skill in the art at the time of invention to use an electrostatic particulate transport system, as disclosed by Peeters, in the device disclosed by Shioda because doing so would amount to combining prior art elements according to known methods to yield predictable results. 
 	Regarding claim 23, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the wall structure comprises a longitudinal body having a proximal end and a distal end, and wherein the proximal end comprises an end treatment selected from the group consisting of: a radius planform, a wedge planform, and an angled planform (Shinoda, see fig. 8A, Note that the walls extend past the hashed 121 numeral to angled areas with thetas). 	Regarding claim 24, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the particulate inlet channel is provided with a plurality of independently controllable electrostatic particulate transport subsystems (Peeters, col. 21, lines 18-28, Note that if multiple inlet channels are used, disclosed by Peeters, a plurality of 

 	Regarding claim 29, Shinoda in view of Peeters teaches the apparatus of claim 28, wherein a gating voltage of the gating electrode is based on the propellant flow velocity between the particulate inlet channel and the microchannel region (Peeters, col. 19, lines 6-38, Note that when Peeter’s metering technique is applied to Shinoda, the pressure (and velocity) between the inlet and the microchannel is what is calculated). 	Regarding claim 30, Shinoda in view of Peeters teaches the apparatus of claim 29, wherein the gating voltage is calculated by determining a pressure inside the particulate inlet channel (Peeters, col. 19, lines 6-38, Note that when Peeter’s metering technique is applied to Shinoda, the pressure (and velocity) between the inlet and the microchannel is what is calculated).
 	Regarding claim 31, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the microchannel region defines an exit flow plane, and further wherein the particulate inlet channel lies in the exit flow plane (Shinoda, compare figs. 6, 9). 	Regarding claim 32, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the material is selected from the group consisting of: marking materials visible to an unaided eye; marking materials not visible to an unaided eye; surface finish material; chemical materials; biological materials; medicinal materials; therapeutic 
 	Regarding claim 36, Shinoda in view of Peeters teaches apparatus of claim 22, wherein the microchannel region has a rectangular cross section (Shinoda, fig. 6, Note that, for purposes of this rejection, the microchannel region is being taken to be a rectangular region of the device in which the microchannel is disposed).  	Regarding claim 37, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the particulate inlet channel is longitudinally aligned with the microchannel region and has an outlet facing the microchannel region (Shinoda, see fig. 6). 	Regarding claim 38, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein each of the two opposite surfaces of the nozzle are arranged at a first angle .phi.<90 degrees with respect to a longitudinal axis of the particulate inlet channel (Shinoda, see fig. 16, Note angled walls of area 17). 	Regarding claim 39, Shinoda in view of Peeters teaches the apparatus of claim 38, wherein the microchannel region has a first wall and an opposing second wall .

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Peeters as applied to claim 22 above, and further in view of Voyiazis et al. (2004/0147906).

 	Regarding claims 34 and 35, Shinoda in view of Peeters teaches the apparatus of claim 22. Shinoda in view of Peeters does not teach wherein the material ejector body is configured to deliver a drug transdermally to a biological tissue. Voyiazis teaches this (Voyiazis, [0065]). It would have been obvious to use the microchannel chip disclosed by Shinoda in view of Peeters as an implant for drug delivery to tissues, as disclosed by Voyiazis, because doing so would amount to using the prior art device for a well-known purpose. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853